Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 1 of 9


                  McCAWLEY DECLARATION




                    EXHIBIT 21
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 2 of 9



                                         CNN

                            SHOW: New Day 8:30 AM EST

                               January 6, 2015 Tuesday

TRANSCRIPT: 010606CN.V42

SECTION: NEWS; International

LENGTH: 3114 words

HEADLINE: Plan Crash Survivor's Steps; Celebrities Fight Sex Scandals;
Remembering Mario Cuomo

BYLINE: Alisyn Camerota, Martin Savidge, John Berman, Michaela Pereira, Paul
Callan, Chris Cuomo, Ana Cabrera

GUESTS: Wendy Murphy

HIGHLIGHT:

Friday night, seven-year-old Sailor Gutzler freed herself from the upside down
wreckage of her family's plane, moving past the bodies of her mother, father, sister
and cousin, and walked nearly a mile to Larry Wilkins' home in remote western
Kentucky to get help. There are new developments in the sex scandal involving
Prince Andrew and famed attorney Alan Dershowitz, including the fact that
Dershowitz has counter sued Virginia Roberts. Chris Cuomo, the son of the former
governor of New York Mario Cuomo, reflects on his father's legacy as a politician and
family man.

BODY:


JOHN BERMAN: All right, 32 minutes after the hour.

Buckingham Palace took the rare step to speak out about the sex abuse accusations
against Prince Andrew, but is talking about it really the best strategy? How to handle
ugly accusations, next.

CAMEROTA: New developments in the sex scandal involving Prince Andrew and
famed attorney Alan Dershowitz. Moments ago we learned that Alan Dershowitz
has counter sued Virginia Roberts, that's the woman who says that the lawyer
sexually abused her when she was a teenager. Dershowitz is demanding his name be
removed from her lawsuit and is asking for damages. Roberts says that a wealthy
investor forced her into sex slavery when she was a teenager to please his powerful
friends, including Dershowitz and Prince Andrew. The accuser now says she is being
re-victimized. All of this raising big questions of how public figures should fight back
against ugly accusations.

Let's bring in Paul Callan. He's a CNN legal analyst, criminal defense attorney and
former prosecutor to talk about all this, also former prosecutor Wendy Murphy will
join. She's an adjunct professor of sexual violence at New England Law in Boston.
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 3 of 9




Great to see both of you.

OK, let's start with the news this morning. Paul, Alan Dershowitz, hours ago, has
filed this countersuit in Florida because he feels he's being defamed by this lawsuit
by this woman, Virginia Roberts. CNN is naming her because she has gone public
with her name. So is that the best way for celebrities and high-profile people to
handle allegations like this?

PAUL CALLAN, CNN LEGAL ANALYST: Well, Alan Dershowitz has done something
you never see done in these cases. He's gone nuclear. I mean, he's going apoplectic.
He's threatening to sue Roberts and he's starting his own lawsuit. Usually you try to
make the whole thing go away so it's forgotten.

There's a complexity to this lawsuit because the allegations against Dershowitz, that
he slept with this 15-year-old, and, incidentally, Prince Andrew as well, were
included in court documents related to another lawsuit. And normally, anything you
say in a court document relating to a pending lawsuit is, there's immunity. You can't
sue somebody for saying that. So Dershowitz was baiting Roberts saying, why don't
you say it publicly and I'm going to sue you because it's a lie. But apparently he
must have stumbled on some theory that would give him grounds to sue around this
court immunity doctrine. So it will be interesting to see it today.

CAMEROTA: Yes. Wendy, we have an example of Alan Dershowitz being so angry
and so vociferous in denying these charges yesterday on NEW DAY. Watch this.

(BEGIN VIDEO CLIP)

ALAN DERSHOWITZ, ATTORNEY: I will take action. I am filing today a sworn
affidavit denying categorically the truth. I'm seeking to intervene in the case. I am
challenging her to file rape charges against me. I waive any statute of limitations,
any immunity, because if she files a false rape charge against me, she goes to jail.
The end result of this case should be she should go to jail, the lawyers should be
disbarred and everybody should understand that I am completely and totally
innocent.

(END VIDEO CLIP)

CAMEROTA: Wendy, what do you think about his strategy? Because there's one
school of thought that says you never even dignify the allegations with a response.

WENDY MURPHY, FORMER PROSECUTOR: Yes, I mean the problem is he is almost in
a protest too much state of mind for me. You know, I think the way the prince is
handling it is, in a sense, more credible because it's more restrained in that exact
way, Alisyn, we don't dignify these kinds of things. Of course it's silly. Of course it's
not true.

You know, the problem with Alan Dershowitz's position is, he doesn't really know
all of the evidence that they have. I mean what if this woman has, you know,
intimate knowledge of things about his body parts, for example, that will be
unassailable proof that, in fact, she did have access to his body. The kind of thing
that no matter how much he yells and screams, he won't be able to rebut. That could
be some pretty explosive proof against him.
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 4 of 9




CAMEROTA: It could be but --

MURPHY: I'm glad he did it.

CAMEROTA: Yes, I mean, you have to - MURPHY: Go ahead.

CAMEROTA: You have to assume that because he's make so vocal and so public a
response that he believes that there's nothing like that out there.

Wendy, let me just stop you for a second -

MURPHY: Yes.

CAMEROTA: Because I want to tell you the victim in - the alleged victim in this case,
Virginia Roberts, has now responded to CNN and Alan Dershowitz for calling her a
liar. Let me tell you what she says. "It appears I am now being unjustly victimized
again. These types of aggressive attacks on me are exactly the reason why sexual
abuse victims typically remain silent and the reason why I did for a long time. That
trend should change. I'm not going to be bullied into silence."

Wendy, your thoughts on her response?

MURPHY: Yes, I -- you know, it is a reason, in my work, you know, in decades of this
work, it is something victims talk about a lot. I'm not going to speak out, especially
against a wealthy, powerful, and influential person because they will have the ability
to sue me falsely. That's the fear that a lot of real victims have.

Look, if Alan Dershowitz wants to use the legal system to demonstrate his
innocence, he has the right to do that. The problem is, now that he's filed a public
claim, the airing of all the details will come out, and what's he going to do if there is
some kind of unassailable evidence against him? I mean he said, for example, he's
only been at Jeffrey Epstein's house once and it was with his wife and children. What
if it comes out that he was actually there, and there are photographs of him there on
another occasion?

CALLAN: Well, you have to - you know, but, Wendy, I think you have to assume,
Dershowitz can't be that stupid. I mean he taught at Harvard for long enough that I
assume that basic facts like that he's going to be certain on. And if Dershowitz is in
fact innocent of this charge, then he's not worried about body parts or locations
where sex took place if no sex did take place.

CAMEROTA: Dershowitz also called for Virginia Roberts' attorneys to be disbarred. He
believes they should never have taken this case. Let me quickly read to you their
statement in response to Alan Dershowitz. "Out of respect for the courts desire to
keep this case from being litigated in the press, we are not going to respond at this
time to specific claims of indignation by anyone. Nevertheless, we would be pleased
to consider any sworn testimony and documentary evidence Mr. Dershowitz would
like to provide which he contends would refute any of our allegations."

Paul Callan, Wendy Murphy -

MURPHY: Yes. CAMEROTA: We have to leave it there. We're running out of time. But,
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 5 of 9



obviously, this case is not going away with Alan Dershowitz's new legal action this
morning. We'll take it up again. Thanks so much for being here.

We'd love to know what you think about all this. You can tweet us @newday on the
best way to handle allegations like this.

Let's go over to John.

BERMAN: All right, thanks, Alisyn.

An American giant is gone, but his legacy lives on. Our friend and colleague, Chris
Cuomo, remembers his father, former New York Governor Mario Cuomo. A touching
tribute that you do not want to miss, it's coming up next.

PEREIRA: So, the funeral for former New York governor Mario Cuomo gets under way
in just over two hours right here in New York City. Dignitaries including Bill and
Hillary Clinton, Attorney General Eric Holder are expected to pay their respects. You
know, Chris mentioned to us, our NEW DAY family, that his father's life has served as
a lesson for him since he was a very little boy, but that even now his pop is, as he
called him, is still teaching him a lesson about what endures.

(BEGIN VIDEOTAPE)

MARIO CUOMO, FORMER GOVERNOR OF NEW YORK: When it's over, I want people
to say, now, there was an honest person.

CHRIS CUOMO, CNN ANCHOR (voice-over): Pop's body is gone. I know because I
counted out his pulse until his heart fell silent, 5:15 p.m. His two favorite numbers, 5
and 15. So now his baggy, brown eyes, solid grip of soft, thick fingers, oaken body,
they're all gone. But what was most important about my father and to him has
passed on.

Passed on as in still exists, just in a different way. His spirit passed on to his creator,
the spirit of his message endures in us. Timeless and timely, a call to remember that
if all do not share in America's success, there is no real success.

M. CUOMO: We can make it all the way with the whole family intact, and we have
more than once, wagon train after wagon train, to new frontiers of education,
housing, peace, the whole family aboard, constantly reaching out to extend and
enlarge that family, all those struggling to claim some small share of America.

C. CUOMO: Our interconnectedness, our diversity as America's true strength. The
value found in immigrants like our family desperate to work, to be part of the dream.

M. CUOMO: Thank you very much.

C. CUOMO: Two speeches in eight weeks would define his political life for many of
you, the keynote in 1984.

UNIDENTIFIED MALE: Ronald Reagan rode into the '80s on a political white horse.

C.CUOMO: When he took on Ronald Reagan's shining city.
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 6 of 9



M. CUOMO: There are people who sleep in the city's streets, in the gutter, where the
glitter doesn't show.

C. CUOMO: And his talk at Notre Dame, where he took on his church's notion of a
Catholic politician.

M. CUOMO: We know that the price of seeking to force our belief on others is that
they might someday force their belief on us. I protect my right to be a Catholic by
preserving your right to be anything else you choose.

C. CUOMO: The man liked a challenge. Both relied on his core belief, we are here to
help as many as we can in the best way we can, and that means protecting freedom,
especially freedom from oppression. You will hear him called Hamlet on the Hudson.
Question it. It's a media phrase more than a matter of fact. Pop did not think he
should run for president.

M. CUOMO: Has nothing to do with my chances. It has everything to do with my job
as governor, and I don't see that I can do both. Therefore, I will not pursue the
presidency.

C. CUOMO: Many could not, or would not, accept that and tried publicly and privately
to push him to do otherwise. For better or worse, that's what separated my father
from other politicians. He, in fact, did not vacillate, and until the day he died, I never
heard him regret the decision, period. But that is merely politics, which can't be
forgotten quickly enough. What really matters has certainly been passed on to me,
and my siblings, and our kids and that was pop's love, like a big bear hug on your
heart kind of love. His unique sense of humor could be a weapon and a salve.

M. CUOMO: Christopher, you have - -

(LAUGHTER)

M. CUOMO: Let me tell you, Christopher. You have found so many unusual ways to
heap new expenses on this family. You really have. I mean, and you've done it not
after, you know, a sweating effort, he's done it naturally.

C. CUOMO: Who to be, how to be, from the simple, a handshake is firm, a tie is tied
in a Windsor knot, a man shines his own shoes and does so often. He carries a
hanky, one for others, one for himself. He wears a hat, not a cap, unless it's a
cheese cutter. He always has cash and does not go Dutch. Pass first, shoot second.
Play hard, and then play harder. From that to the sublime, all that matters in life is
devotion to something bigger than yourself, family, the less fortunate, take up for
them always. His passion for purpose, love recklessly, fight the good fight fiercely,
outwork everyone. M. CUOMO: One of the simple things I wanted to achieve is I
want to be governor, I want to be the hardest working there ever was.

C. CUOMO: Compete hard or not at all.

M. CUOMO: So far, you know, we haven't lost all year.

C. CUOMO: And never as a function of the chance of success.

M. CUOMO: This is our first game.
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 7 of 9




C. CUOMO: And for all the requirements on an individual, the most important was a
command for the collective. Collaborate in making this world a better place.

M. CUOMO: What is our mission in this place? Your job is to make it as good as you
can make it. That's all there is. There is no other significance.

C. CUOMO: None of that could ever be buried. Living on in the hearts, and minds,
and actions of those who bear his name, who heeded his call to action then and now,
that all will pass on. The man himself is gone. The father I went to in times of
distress is not there. The truth hurts, pop would say, and this truth hurts worse than
I imagined. But I also know what pop would tell me to do. Wipe my face, let my kids
see that I love them, be there for my family, and do the right thing. And I will, pop,
just like you.

M. CUOMO: Just keep going forward believing ever more deeply that it's right to give
to people and to the world.

(END VIDEOTAPE)

PEREIRA: What a powerful tribute to his dad.

BERMAN: Like a big bear hug, I think, on all of our hearts as Chris would say so
nicely in that piece.

CAMEROTA: And we got to know Mario Cuomo so much better through Chris' eyes.
That was a real gift.

BERMAN: And we got to see, you know, take the stuffing out of Chris, too, sitting
there as a young boy. It was amazing.

PEREIRA: But, you know, he loves in the very same way that his dad did. Have you
noticed that?

CAMEROTA: Yes.

BERMAN: Big, big.

CAMEROTA: Beautiful. We'll be right back.

CAMEROTA: As you all know, Chris Cuomo loves telling the stories of people who are
making an impact. So here's on such story. Former NFL player Ricardo Silva went
from studying playbooks to textbooks. Today he's a high school math teacher
motivating his students to impact your world. Here's Chris Cuomo.

(BEGIN VIDEOTAPE)

RICARDO SILVA, FORMER NFL PLAYER: You have four minutes, four minutes until
competition.

C. CUOMO: Ricardo Silva is using his competitive edge to make math count for these
high school students in Washington, D.C.
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 8 of 9



SILVA: Number three is what? My hope is to bring awareness to the students. Not
just geometry, but total life outcomes. You can do whatever you want through
education.

C. CUOMO: Silva's first job wasn't in a classroom, it was on a football field playing
for the Detroit Lions.

SILVA: My mission was to get to college and start in the NFL. Now that's moved on
to something more meaningful to me, which is providing opportunities to kids that do
not necessarily know how to get where they need to be.

C. CUOMO: Helping Silva do just that is Teach for America. The program offers free
classroom training to college graduates and professionals from various backgrounds.
In exchange they teach in an underserved school for two years.

SILVA: Kids that have low socioeconomic status are, you know, not achieving as well
as their more affluent counterparts, and we're trying to close the educational
achievement gap. This is why I'm here.

C. CUOMO: It's certainly not for the paycheck or the ease of the job.

SILVA: Football, all you have to do is wake up every day, work out and do what the
coaches tell you to do. In school you have to motivate young teenagers who are
more interested in their social media outlets than math.

C. CUOMO: A seemingly impossible task, but Silva is up for the challenge.

SILVA: What's the first thing that we must do?

All I had was one person believing in me my entire life, which was my mom, and I
feel like I can bring that to the kids.

Way to go, (INAUDIBLE).

All they need was one person telling them that they can do it and they can be
successful.

(END VIDEOTAPE)

PEREIRA: And he's that one person.

BERMAN: Man, motivating kids tougher than any NFL linebacker, that's for sure.

CAMEROTA: Yes, right. So, for more on how you can help, go to CNN.com/impact.

BERMAN: All right, it is time now for "NEWSROOM" with Ana Cabrera who is in today
for Carol Costello.

Ana, take it away.

ANA CABRERA, CNN ANCHOR: Good morning guys, and I haven't even said happy
new year to you yet, so happy new year.
  Case 1:15-cv-07433-LAP Document 1218-42 Filed 07/15/21 Page 9 of 9




CAMEROTA: You, too.
